The State of




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   November 14, 2014

                                   No. 04-14-00125-CR

                                   Juan MARTINEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 5481
                      Honorable N. Keith Williams, Judge Presiding


                                     ORDER

       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on December 13, 2014. No further extensions will be granted.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court